Citation Nr: 1749736	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  12-34 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for tendonitis of the right ankle with degenerative changes.

2.  Entitlement to an initial rating in excess of 20 percent for a lumbosacral strain and scoliosis with degenerative changes.

3.  Entitlement to an initial rating in excess of 20 percent for a cervical spine strain.

4.  Entitlement to an initial compensable rating for bursitis and tendinosis of the right shoulder.

5.  Entitlement to an initial compensable rating for chondromalacia patella and tendinosis of the left knee.

6.  Entitlement to an initial compensable rating for chondromalacia patella and tendinosis of the right knee.

7.  Entitlement to an initial compensable rating for residuals of a traumatic brain injury (TBI).

8.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

9.  Entitlement to an initial rating in excess of 10 percent for bilateral macular degeneration and diplopia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Sopko, Counsel


INTRODUCTION

The Veteran served on active duty from September 2003 to August 2011.

These matters come before the Board of Veterans' Appeals (Board) on appeal from June 2011 (right ankle, low back, neck, right shoulder, bilateral knees, PTSD) and October 2011 (TBI, eyes) rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  The St. Petersburg, RO has assumed jurisdiction.

In a March 2015 decision, the Board denied initial ratings in excess of 10 percent for the right ankle with degenerative changes, in excess of 20 percent for lumbosacral strain with degenerative changes, in excess of 20 percent for cervical spine strain, in excess of 50 percent for PTSD, in excess of 10 percent for bilateral macular degeneration and diplopia and denied compensable initial ratings for bursitis and tendinosis of the right shoulder, chondromalacia patella and tendinosis of the left and right knees and residuals of a TBI.  The Veteran appealed the Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a March 2016 Joint Motion for Partial Remand (JMPR), the Court found the Board had erred by not making adequate efforts to obtain all outstanding VA treatment records.  In a March 2016 Order, the matters were remanded for action consistent with the terms of the joint motion.  In May 2016, the Board remanded to obtain the outstanding records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's representative, in its August 2017 Informal Hearing Presentation, contends the Veteran merits new VA compensation examinations before the Board decides the Veteran's appeal.  The records retained on remand suggest that many of the disorders on appeal have worsened.  The Board notes that VA has not examined the Veteran for compensation purposes since August 2010 and February 2011 for the appealed claims.  Given these facts, the Board will remand for new compensation examinations to determine the current severity of the Veteran's disabilities before deciding the appeal.

Accordingly, the case is REMANDED for the following action:

1. Attempt to obtain all VA treatment records from the West Palm Beach VAMC since April 2016 (the date of the last records in the claims file).

2. Schedule the Veteran for compensation examinations to determine the current severity of the following service-connected conditions:
a. Right ankle
b. Lumbosacral strain
c. Cervical strain
d. Right shoulder
e. Left knee
f. Right knee
g. Traumatic brain injury residuals
h. Posttraumatic stress disorder
i. Bilateral macular degeneration

3. Readjudicate the Veteran's increased rating claims on appeal.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




